DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frey et al. (2021/0,099,878).
For claims 1, 7, 8, Frey teaches a method (and apparatus and program) (abstract) of controlling a setting device provided with a communication device and configured to perform a configuration used to connect an electronic apparatus to a network (background, summary and claims); the method comprising:
obtaining first certification information to be used for certification (Para. 34)when performing the configuration from a wireless communication tag (Para. 24) provided to the electronic apparatus with the communication device (Paras. 25-28);
judging whether or not second certification information input by a user and the first certification information obtained match each other (Para. 32); and
transmitting configuration information input by the user as information representing the configuration to the wireless communication tag (Para. 30) with the communication device to make the wireless communication tag store the configuration information (Paras. 35-37) when it is judged that the second certification information and the first certification information match each other (Para. 55).
For claim 3, Frey teaches that the first certification information stored in the wireless communication tag is rewritable with an operation to the electronic apparatus (Para. 47).
For claim 5, Frey teaches that the wireless communication tag is an NFC tag (Para. 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 1 above, and further in view of Bhatt et al. (2020/0,169,886).
For claim 2, Frey does not expressly disclose that the first certification information is stored in the wireless communication tag at factory shipment of the electronic apparatus.  Bhatt .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 1 above, and further in view of Park (2020/0,044,694).
For claim 4, Frey does not expressly disclose the express connectivity trigger.  Park teaches a method and system (abstract) in the relevant art (background, summary and claims) where the electronic apparatus is connected to the network in accordance with the configuration information stored in the wireless communication tag taking application of power or detection of writing of the configuration information to the wireless communication tag as a trigger (Paras. 136-141).  At the time the invention was made, one of ordinary skill in the art would have added Park in order to provide improvements in handling internal electronics (Para. 6).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 1 above, and further in view of Dellinger et al. (11,019,193).
For claim 6, Frey does not expressly disclose that the electronic apparatus projects an image based on image data received via the network connected in accordance with the configuration information.  Dellinger teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes the limitation (col. 18, line 10 – col. 19, line .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445